     CASE 0:17-cv-03058-SRN-HB Document 163 Filed 06/22/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Brock Fredin,                                    Case No. 17-cv-3058 (SRN/HB)

                Plaintiff,
                                                             ORDER
v.

Lindsey Middlecamp,

                Defendant.



Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Adam C. Ballinger, Ballard Spahr LLP, 80 S. 8th St., Ste. 2000, Minneapolis, MN 55402;
K. Jon Breyer, Kutak Rock LLP, 60 S. 6th St., Ste. 3400, Minneapolis, MN 55402, for
Defendant Middlecamp.



Brock Fredin,                                    Case No. 18-cv-466 (SRN/HB)

                Plaintiff,
                                                             ORDER
v.

Grace Elizabeth Miller, and
Catherine Marie Schaefer,

                Defendants.


Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Adam C. Ballinger, Ballard Spahr LLP, 80 S. 8th St., Ste. 2000, Minneapolis, MN 55402;
K. Jon Breyer, Kutak Rock LLP, 60 S. 6th St., Ste. 3400, Minneapolis, MN 55402, for
Defendants Miller and Schaefer.
     CASE 0:17-cv-03058-SRN-HB Document 163 Filed 06/22/20 Page 2 of 2



SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Brock Fredin’s Letter Requests (17-cv-

3058 [Doc. No. 162]; 18-cv-466 [Doc. No. 154]), seeking leave to file a motion for

reconsideration. Fredin asks the Court to reconsider its June 16, 2020 Orders (17-cv-3058

[Doc. No. 161]; 18-cv-466 [Doc. No. 153]), in which the Court denied Fredin’s appeal of

Magistrate Judge Hildy Bowbeer’s May 18, 2020 Orders (17-cv-3058 [Doc. No. 151]/18-

cv-466 [Doc. No. 143].) In the May 18 Orders, Magistrate Judge Bowbeer ordered Fredin

to pay sanctions in the amount of $1,260 to Defendants’ attorney K. Jon Breyer.

       Local Rule 7.1(j) of this Court requires a party seeking reconsideration to first obtain

permission to file such a motion. D. Minn. L.R. 7.1(j). A party may receive permission

only by showing “compelling circumstances.” Id. Motions for reconsideration serve the

limited purpose of “correct[ing] manifest errors of law or fact or . . . present[ing] newly

discovered evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)

(quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987)).

       Plaintiff has not established “compelling circumstances” necessary to obtain leave

to file a motion for reconsideration. Accordingly, Plaintiff’s Letter Requests (17-cv-3058

[Doc. No. 162]; 18-cv-466 [Doc. No. 154]) seeking leave to file a motion for

reconsideration are DENIED.

SO ORDERED.


Dated: June 22, 2020                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge


                                              2
